Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 objected to because of the following informalities:  Minor typographical error, “wherein the first synchronization source identification is associated a first priority”.  Appropriate correction is requested.

Response to Arguments
Applicant's arguments and amendments filed 6/13/2022 have been fully considered but they are not persuasive. 
Applicant amended claims 1, 13, 25 & 30 to disclose, wherein the first synchronization source identification is associated first priority, wherein the second synchronization source identification is associated with a second priority and synchronization sources independent of a global navigation satellite system coverage.
Examiner has further clarified teachings of Li et al. (US 2019/0174444 A1) to teach amended limitations. 
Here, Li discloses receiving a second configuration from a second synchronization source (see [0018], “obtaining, by the UE, second synchronization source configuration information”), the second configuration comprising a second synchronization source identification associated with the second synchronization source (see [0018], “the second synchronization source configuration information carries an identifier of the second synchronization source”) wherein the second synchronization source identification is associated with a second priority (see [0014] specifically states the first and second synchronization source have different priorities with one being “higher”); 

identifying the first synchronization source identification and the second synchronization source identification are from a first set of synchronization source identifications (see “A synchronization source used …is not specifically limited” and “synchronization source…. or may be a mobile terminal synchronized with a GNSS, a cell synchronized with a GNSS, a current cell serving the UE, a preset cell, or the like”) associated with independent synchronization sources (there is different priority information for different synchronization sources [0016]), wherein the independent synchronization sources (GNSS would necessarily be independent as show in fig. 1) associated with the first set of synchronization source identifications (first synchronization source, GNSS and the first synchronization source is a GNSS identifier) comprise synchronization sources independent of a global navigation satellite system coverage (the whole purpose of Li is where a UE is out of synchronization with GNSS and does not receive signal sent by the GNSS [0007], therefore it’s independent and out of synchronization with original synchronization source as stated here, inter alia); 

With regard to Li, the motivation behind the invention of Lis recited in [0006] However, the UE may occasionally be out of synchronization with the synchronization source, in other words, synchronization between the UE and the synchronization source may fail. For example, when the UE enters a tunnel or a garage, the UE may not receive a signal sent by the GNSS. In this case, the UE cannot obtain a frame number and a subframe number. Consequently, the UE cannot determine a valid moment of a resource allocated by the base station, and the UE cannot transmit data normally.

Specifically, the motivation is the “UE is out of synchronization with the synchronization source, the GNSS”.  Paragraph [0009] states, “normal data transmission can still be implemented after the UE is out of synchronization with an original synchronization source.” Therefore, the synchronization is independent of GNSS as recited in amended claim language.

Finally, Lin discloses in [0014], "a priority of the second synchronization source is higher than a priority of the first synchronization source".  Therefore, by “higher”, Lin disclsoes  ‘the first synchronization source identification is associated first priority, wherein the second synchronization source identification is associated with a second priority’ as claimed.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 25, 30, 2, 4, 8, 14, 16 & 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Li et al. (2019/0174444 A1 A1).
Regarding claims 1, 13, 25 & 30 Li discloses a method, non-transitory computer-readable medium storing code for wireless communications at a user equipment and apparatuses for wireless communications at a user equipment (UE), comprising: 
A processor ([0054]), 
Memory ([0177]) coupled with the processor; and instructions (see instructions [0177]) stored in the memory and executable by the processor to cause the apparatus to:
receiving a first configuration from a first synchronization source (see [0008], “receiving, by user equipment UE, first synchronization source configuration information” 201 in fig. 2), the first configuration comprising a first synchronization source identification associated with the first synchronization source (see [0024] identification information of the first synchronization source carries an identifier of the first synchronization source) wherein the first synchronization source identification is associated first priority (see [0014] specifically states the first and second synchronization source have different priorities with one being “higher”); 

receiving a second configuration from a second synchronization source (see [0018], “obtaining, by the UE, second synchronization source configuration information”), the second configuration comprising a second synchronization source identification associated with the second synchronization source (see [0018], “the second synchronization source configuration information carries an identifier of the second synchronization source”) wherein the second synchronization source identification is associated with a second priority (see [0014] specifically states the first and second synchronization source have different priorities with one being “higher”); 

identifying the first synchronization source identification and the second synchronization source identification are from a first set of synchronization source identifications (see “A synchronization source used …is not specifically limited” and “synchronization source…. or may be a mobile terminal synchronized with a GNSS, a cell synchronized with a GNSS, a current cell serving the UE, a preset cell, or the like”) associated with independent synchronization sources (there is different priority information for different synchronization sources [0016]), wherein the independent synchronization sources (GNSS would necessarily be independent as show in fig. 1) associated with the first set of synchronization source identifications (first synchronization source, GNSS and the first synchronization source is a GNSS identifier) comprise synchronization sources independent of a global navigation satellite system coverage (the whole purpose of Li is where a UE is out of synchronization with GNSS and does not receive signal sent by the GNSS [0007], therefore it’s independent and out of synchronization with original synchronization source as stated here, inter alia); 

determining (see [0040], “determine the priorities of the first synchronization source and the second synchronization source”) the first priority for the first synchronization source based at least in part on the first synchronization source identification and the  second priority for the second synchronization source based at least in part on the second synchronization source identification (see priorities of the first and second synchronization sources in [0040]); 

selecting the first synchronization source based at least in part on the first priority being higher than the second priority (see [0039] discloses selecting the source with higher priority, any reader, skilled or unskilled would anticipate the source of selection is interchangeable based only on “priority”); and communicating with one or more devices using synchronization information associated with the selected first synchronization source as a synchronization reference (see [0048], “transmission unit is specifically configured to transmit the data on the second carrier based on the second synchronization source in a direct connection communication manner”).

Regarding claims 2, 14 & 26, Li discloses the method of claim 1 and apparatuses of claims 13 & 26, wherein the first priority is higher than the second priority based at least in part on the first synchronization source identification being lower than the second synchronization source identification (see priorities of the first and second synchronization sources which include identification in [0040]).

Regarding claims 8, 20, Li discloses the method of claim 1 and apparatus of claim 13, further comprising: receiving the second configuration from the second synchronization source; identifying the second synchronization source identification has a higher priority than the first synchronization source identification (see identification [0045]); and transitioning communications with the one or more devices from using the synchronization information associated with the selected first synchronization source to using synchronization information associated with the second synchronization source based at least in part on the higher priority (see priority in [0040] where any reader would anticipate either first or second could be higher or lower in priority) of the second synchronization source identification (see priorities of the first and second synchronization sources which include identification in [0040]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, 7, 11-12, 23-24 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. in view of Zeng et al. (US 2019/0200309 A1).

Regarding claims 3, 15 & 27, Li discloses the method of claim 1 and apparatus of claim 13, Li does not specifically disclose however in analogous art, Zeng discloses wherein the first synchronization source identification has a same value as the second synchronization source identification , the method further comprising: determining a first reference signal received power measurement for the first synchronization source and a second reference signal received power measurement for the second synchronization source (see reference  signal received power [0134]), wherein the first synchronization source is selected based at least in part on the first reference signal received power measurement for the first synchronization source (see priority for selection in [0134]);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with that of Zeng. Doing so would conform to well-known standards and conventions in the field of technology.

Regarding claims 7, 19, Li discloses the method of claim 1 and apparatus of claims 13, Li does not specifically disclose however in analogous art, Zeng discloses further comprising: determining a first reference signal received power measurement for the first synchronization source and a second reference signal received power measurement for the second synchronization source (see reference  signal received power [0134]), wherein the first synchronization source is selected based at least in part on the first reference signal received power measurement for the first synchronization source (see reference  signal received power [0134]).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with that of Zeng. Doing so would conform to well-known standards and conventions in the field of technology.

Regarding claims 11 & 23, Li discloses the method of claim 1, apparatus of claim 13, Li does not specifically disclose however in analogous art, Zeng discloses wherein the first synchronization source comprises a first UE and the second synchronization source comprises a second UE (see illustration of first terminal, second and third terminal, fourth and fifth in fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with that of Zeng. Doing so would conform to well-known standards and conventions in the field of technology.

Regarding claims 12 & 24, Li discloses the method of claim 1, apparatus of claim 13, Li does not specifically disclose however in analogous art, Zeng discloses wherein the communications with the one or more devices comprise sidelink communications, and the first configuration is received over a sidelink with the first synchronization source and the second synchronization configuration is received over a sidelink with the second synchronization source (see sidelink [0036]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with that of Zeng. Doing so would conform to well-known standards and conventions in the field of technology.

Claim 5-6, 17-18 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yasulkawa et al. (US 2018/0234928  A1).

Regarding claims 5 & 17 & 29, Li discloses the method of claim 1 and apparatuses of claims 13 & 25. Li does not specifically disclose however, in analogous art, Yasulkawa discloses wherein the first priority and the second priority are determined based at least in part on priority groups within the first set of synchronization source identifications associated with the independent synchronization sources (see [0236] synchronization source and three types of priority groups).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with that of Yasulkawa. Doing so would conform to well-known standards and conventions in the field of technology.

Regarding claims 6 & 18, Li discloses the method and apparatus of claims 5 and 17. Li does not specifically disclose however, in analogous art, Yasulkawa discloses further comprising: receiving, via radio resource control signaling, an indication of the priority groups (see [0092], “The priority information may be reported from the base station eNB via an RRC signal”).


Allowable Subject Matter

Claims 9-10, 21-22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643